335




OFFICE   OF   THE   ATTORNEY      GENERAL   OF   TEXAS
                         AUSTIN
Xanorable Paul T. Bolt, page    2



     the amount of tonnage    to be haulad   midar
     euch certfflcataor par&t in aaount5;1aa5
     them otbarwlaa pmafttad bl flaw?
          ‘2.  If tha foregoIng quaation5 are
     RMWal-8U in the arrimaslt~, than In thora
    altuationarhsra feats and oIroamatanoardo
    not rcquira the Rellroed CoaalIaslonto flr
    the emount or tonne&r to bs hauled .undar
    5uah orrtitloataor pamit ia awmnta 1~18
    than otherwise psmulttsd br la*, le St tha
    amadatory duty of the Railroad CaimIaalon
    to arakea finding aed Iwluda in the car-
    tlflcata or permit a tarm or eoadltIoa stat-
    ing the amount of tonnage whiti may be haulad
    on any motor rahlcla  under mob a aortlfloata
    Or FW5it Or by a g8RaX'81OZ'hr fix the 8SQRRt
    ai ten~ga to be haulad on enj aotar rahlole
    under any aeah oartIiScet8or parmlt 10 that
    It 5hall not 8Xe68d the apoOat 0th8r~Lre
    pmclttad by law?
              i?lllyou plcaaa e&VI88 thle ofrlee
    if SO:&OR 13 (a) by lew ettechre a oon-
    dltlon to each aartlfloataand permit iaauad.
    by the liailmaQ Waaierioa which aakae it   a
    violation of tha tsnu of 8aiU par&t or
    eartlfloataanQ o? the pxoridoor: o? Artlale
    911b for the holder or olaar tafeuah oarlrltl-
    aata or permit to traaaport prop5rtt in a-
    0855 or the tonaagr allowad br eeceion 5‘
    hrtiela     8276 of th5 Pea81 00a8.



    aete tran5port.s property Ln Trarir Oountf
    which can be reasonably blumaatteQ In ex-
    aea~ or 7,000 pouadlr in vlolatiaa of ma-
    tion 5 of Artielo 8278 of tha PSIla1Cod.,
    nil1 suah tmnarrportatioa oi tox~$a of a
    greater uaQht theta 0*8erniea penalttad by
    lew oonetitute  euah a oloLH4on of aeld
    ocrtlricetaor peraritend o,tthe prot5.6Ioma
                                        fb) end
    of Article 9llb aad or ru;lbs~;tIsIolur
     (a) of rrtials 1690b of t&a Pama Cods e*
Honorable    raul   T. Bolt,   ;ag   3


       to authorles izaundar aubdlrtdom (b) of
       Artlola 169ob of the Fanal Coda to bring
       e anlt for Famltiaa and as to suthorlea~.
       me undsr sub&lsioa (c) of Artlala l690t
       of tDc feral Coda to bring suit to anjoln
       or raa~mln such aoootoroarrlex under uuah
       permit ut c4trtiri05t5trcinfurther trans-
       porting,property for hlrr in violation of
       Saetloa 5 of Artlola 8279 or tha Penal
       Coda?*
              We call pour'attantlonto Gsotion 13 (a) of
Art&lo      9llb, 'V?rnon*aAmotetad Cltll Statutes,nhloh rsaQ5
In   psrt   ee follow5:
             *The Cozal55lcn is rested    with poner
       and ecthorltp, and it la hereby maOa ita
       Quty to amrova or di5approrsthe naturs
       and the ohamatrr oftha aqul.ploant     to be
       u580 tmdu any prrmlt or cartltloatr8tia
       tha amount awl aharaotar of tonnage whlah
       aaf b5 hauled thmaundar on any m&or va-
       hlala, trailer ox 88914r85lar, used 013a6r
       atlcrhpermit or certifiaata and In appror-
       log t&e amant and lM.raatar or tcmnaga to
       be hsuld on my much tahI8laa, trailer6 or
       5aml-traIlsra  uadu any penolt or 84tiiri-
       oata, It sasyfixth enumb er    o r lf x aet bcmu,
       p~okag~es,bsrralrr,or bala5 of any partlcalar
        cro!naodlty tu be   tranxportad   oa any auah   VI-
       hlclas, trellars OT awl-trallara   under aush
       perhit or cfrtlflaata,and tha aathod of
       Siding such bozu5, paoka&laa, barrrlr, or
       bale5 or au& Eacwdlty    oa tha laotortahiclaa,
       trailsra ad maal-trailarato be aaad under
       euah pemlt or aartIflast8;grovibad, howarar,
       aald Copualaa~onahall sot authoriao thr uma
       of any squipmnt of gr*atcr dir5saalom than
       permitted by law, nor any tbnntrga of greeter
       weight than otbarwlme per&ttad by law. . .-
          Frap: the above artlola, ~3 oba~ma that lo a
propar case tha Railroad Coxalasioh has the authority
to llmlt the aaount of tonnags hauled under.a crubif-
lcata or a ~-emit. The CoIPaiaaion,  howmel*. eaanot
H~n~rabla       Paul T. Halt, >e&e L


auttrorizathe hauling of any tonnsga OS greater uaight
than othsmiaa Faraittad by law. Should the Rdlroaa
Cmla%loa find that tha pllsximus tonnage to ti%haulad
anbar a p%rtl%ular oartifloataor p-it    to be’ I
mass th%n 7,000 pounds, then ft met determine what
the particularpuximulaweight shall be and antrr an
order    to   that      0rrO0t.
          In those altut&iionarhsra facte and cirot&
wmoarr bo not require the Railroad Caar~iaaion to six
tha amount ot tonmga to ba hauled over a oartiflaata
or Fa.mit, than th% carrier la%?haul the maximum ton-
M&a, am% being 7,000 pounds, aa pviad      r0r by
Mtiola 82711,Section 5, Panel Coda.
           We rind nothing la tha Motor Carrier Act
rb~lohioposee a mandabory duty on the Railrosd Co+
miraion to a%ka a finding aad intludo in the cartlfi-
oata or wrmit a term or conilltion  8tatlng thr ammat
of tonnaga whlob ,sayba haulad by nar motor aarrlar
under 8uch aar,tlfloata  or pamlt. liaithardo.we find
anythlng In aaid Act vfhlohImposer a mandatory duty
on tha Railroad Gomiaaion to aakr a ganarel order
dcslgn%ting the amouut of tOM%ga to be beulad by potor
oarriarr oprratfng tan@ a U6rtlff%ataor ,pamlt. In
%ay avant, the l?ailnMd Gomsl8slon haa never plaoad
suoh a   oonrtmiattoa         upon tha   kfotor Carrlar    Aot.      ior
it has mv%r placed mmh ra8triotlon%in tha osrtlri-
oata anb parmitrr, nor haa it aatarad any general or-
der pertaining to.Qhs amount o? tcninaga that a mater
           haul: Exsrpt In rare lnatanaa8,
carriar-‘may                                  the RaU-
road Commlaeion her nator attempted to regulate th%
amount o? Qonna~a tc be hula6              by a mator     aarrler.
The only llmlt%tiOn up00 a motor carrier eon%erting
th weight or his load &a ff3unaln helate &27e,
saotion 5, aupra, which arts the load llnitiat 7,GOO
pona4a.
           ITaare of the opinion that Saotlon 13 (a)
of Artlala  911b, aq~%, doas not, aa a matter of law,
attach a oondltlun to sash oclrtiflnrutaand permit
bumad, byethe R%llro%& Gamilssion whlah caak%aIt a
viol%tloa of tha taralaof %a14 oartimJata QF parmlt
end CJ?the proviuicinaof Artiala qllb,  %upri, ~QT,
the heiM(Eror %?yneror euoh eartif%oato to tmnagort
 roperty fm axcaa8 of t&a tmanagaalltwad by Artdole
 27a, Sootion 5, Peas1 OHa.
Ji
                                                                3



Bonorabla Feul T. E0l.t.pa&a 5


          The provialon fn Section 13 (a), ArtiolS 9llb,
aupra, to the affaot that the Reilroad C~mal.eelonehall
not author126 the hauling of a2y tonnwa 0r.graatar
wight then otharrlaa   provided by lau close not h2ra the
aifaat of lnaorpaautlagthe Load Lldt Law, ATtii3168270,
saotiaa 5, eu?ra, Into the Motor Carrier Act, Article 91lb,
     . Tharafora a carrier haullw in amsea of 7,006
poppa la violet&     the Load LinrltIaw, and not the titer
Card ar Aat.
           Artlola 16FGb (b) or the Fsoal Coda rkeU6 as
followa:
            “(b)  Svary oiriasr, agent, earmnt or
     aeqloyaa or any oorgorrtlonan5 every other
     param rho vlolataa or fall8 to 00raplywith
     or proouraa, aide or abate in the violetion
     0% any provision or this Aot or atk~vlb~a~ta~a
     or falls to obay, obaana     or ocqly with my
     taXia order, daoldon, rule or ragul.etLoa,~
     airaotloa,   demand or raqulramaatof the Gom-
     rlaalon ahell In addltloa be aobject to an&
     shall pay a paadlty oM uaaadbg       One Bun-
     drad Dollar0 ($100.00).for each and eve
     d*y of sueh vlolatlon. psttah~pcnalty   ehel
                                                1
     be rraovara5 in eny Gaurt of oometant
     juriadfotloain the county in rbioh the
     riolation   ai3otw.‘. Suit for auoh paaalty
     et pan8ltfaa shall be inatltota&em5 aon-
     duotad by the Attoraay Genanl of the Stats
     ot Taxes, 0r by the County or DlettriotAttOr-
     nay in the oounty in which tha violetloo oo-
     6~8,    ip the zzamaof the State of Taxae.*

          The above u&ted Artiola authorioae the Attoraay
General or any Diet+e & or Cmtdy    Attormy  to b%?lugcult
for yrnaltiaa agakat the Wed      parsons for any violetion
0f the r(btorCaSrlar Aat a%?tar violetLou or eliylawful
Order, 4aoluioa~‘rulaor rC~letlon, dlractloa, de-send,
or raqairamsat df the LirdUweb a6sri8a10an.   A garaon uho
ha% rioiatad t&a Load Limit Law ia not subfact to t&S
paneltiae of the above maetion~ Artlole on the theory
that auoh Aot Iis a violation (3t tha lbtor CaPriariAot,
for the maeo2 that the ma     Ll.dt hw,. Ast&3la BWa,
Seation 5, aupra, la not s per6 ot the *tar CarrSar
AoE, bat ie a part of an antirdly different ati la p a r etia
Aot, arrd'leof gauazal~applloetlon.
Honorable Paul T. Rolt, peg4 6


          3?6quote froplArticlr l&Ob, Scation (0).
Penal Coda, esar ba%ng the penal ~prorlrlonof Artlala
91lb, sapra, Sactlcn 16, as followsr
          "(Cl Upon the vlol4tloa Of 4ny pro-
     vlslon ol this Act, or upon the violet&on
     or any rule, repuletion,or4er or dearer
     or the Coaoiaaion promulgatrdundqr tb
     toraa OS thla Aot, any Distrlst Court of
     any County ahera auah violatloa oocurs'
     ahall hara ~thapmrar to restwin and enjoin
     the pdreon, m-5   ar corporetion10 ormding
     frod further rialsting the psovi4iozr ot thb
     A4t cm from furthsr vlOlatl~ any 4f the
     rul48. rcgulatlons, or44r8 and 48oram or
     the coaaxla
               a ion. Soch lnJunctlte rsll8t
     oay br granted upan tha appllaatlonor the
     Commlaelon, the Attcmey   Gemral or sny
     Dlstrlct or Coanty AttorMy.   . . .*
            You will obrsno     th4 above quoted sratlonn
                               that
or ~~~014                         for the inJanctiv4
              169ob. aupra,'provl&4s                  rnm4dp
t0 apply to rlolstlona ,arilrlag
                               pndrr th4 provlttlona or
th4 Motor Camlsr Rot, 64~44 brins Arti    911b. wpra,
sad to thr rlolatloa of any rule, rrgalatlon,orttrr or
dearer cf t&4 Railroad Oom&l8rlonprmulg4toQ ondor the
tame8 ot 8ald Act. Sinaclthe 7,000 pound 16a4 lbit
law, 44~4 belng Art1414 8278, 8ea8ion 5, Petwl Code.
16 not a pert    or the ibtor Carrier   Aot an4 In tho44
lnetanou    whtlv tha RaUroad Ctmslmion'haq not irsra4U
any 1~14,    regulation, crrd4r or 44cr44 linlting th6 ta-
nngr to .bi hauled by, a ajotor oarrl6r      w are of tha
opinion thet    Artiola 169Ob, Seotlon ~c).,eupra,   do44 not
give thr Attorney    Oansrel  or enp diatriat   or oo.unty abtornay
the authority to brine;imjunotirapr~a444lngs f#@alaot a
motor cramler for violating     the Lw4 Lkriit Ler.